DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on April 7, 2020.  Claims 1 – 20 are pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Do claims 1, 6 and 17 fall into one of four of the statutory categories?  Yes. 
The preamble of claim 1 recite a system. The body of claim 1 recites at least one physical element that forms part of the claimed system.  Therefore, claim 1 is directed to an apparatus.
The preamble of claim 6 recites a method, and the body of the claim 6 positively recites a series of method steps.  Therefore, claim 6 is directed to a process.
The preamble of claim 17 recites a non-transitory computer-readable media.  The preamble of claim 17 positively recites the non-transitory computer-readable media operatively coupled to one or more processors to perform an operation.  Therefore, claim 17 is directed to an apparatus.

	Step 2A – Prong 1
Do claims 1, 6, 12 and 17 recite a judicial exception?  Yes.  The claims recite the limitations of determining, based at least in part on the rate control, a reference trajectory for the autonomous vehicle to follow in the environment, wherein the reference trajectory indicates a velocity and a direction for the autonomous vehicle to navigate in the environment at a future time and associating the reference trajectory with a data store accessible by an additional vehicle. The determining and associating limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors; and one or more non-transitory computer-readable media storing instructions executable by the one or more processors”, as required by claim 1 or implied by claim 6, or “[o]ne or more non-transitory computer-readable media storing instructions that, when executed, cause one or more processors to perform operations”, as required by claim 17, nothing in the claim precludes the determining and associating steps from practically being performed in the human mind/visually.  For example, but for the “one or more processors; and one or more non-transitory computer-readable media storing instructions executable by the one or more processors” language or the “[o]ne or more non-transitory computer-readable media storing instructions that, when executed, cause one or more processors to perform operations” language, each claim encompasses the user manually/visually determining, based at least in part on the rate control, a reference trajectory for the autonomous vehicle to follow in the environment, wherein the reference trajectory indicates a velocity and a direction for the autonomous vehicle to navigate in the environment at a future time and associating the reference trajectory with a data store accessible by an additional vehicle.  This limitation is a mental process.

Step 2A – Prong 2
Do claims 1, 6, 12 and 17 integrated the judicial exception into a practical application?  No.  Claims 1, 6 and 17, however, recite several additional elements: one or more processors; and one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising: receiving a request for assistance from an autonomous vehicle navigating in an environment, the request for assistance comprising vehicle state data associated with the autonomous vehicle and sensor data associated with the autonomous vehicle; receiving an input indicative of a rate control; and sending the reference trajectory to the autonomous vehicle, wherein the reference trajectory is configured to cause a planning component of the autonomous vehicle to determine a trajectory to navigate the autonomous vehicle in the environment. 
The one or more processors for performing these steps are recited at high levels of generality, i.e., as generic processors performing generic computer functions of processing data.  The receiving and sending steps are nothing more than mere forms of insignificant extra-solution activity.  The step of causing a planning component of the autonomous vehicle to determine a trajectory to navigate the autonomous vehicle in the environment is also recited at a high level of generality because this is what an autonomous vehicle is expected to do. As a result, these generic processor limitations are no more than mere instructions to apply the exception using generic computer component(s).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, claims 1, 6 and 17 are directed to the abstract idea.
Claim 12 does not recite any additional elements. Thus, claim 12 is directed to the abstract idea.

Step 2B 
Do claims 1, 6, 12 and 17 provide an inventive concept?  No.  As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Thus, claims 1, 6, 12 and 17 are ineligible.

Dependent claims 2 – 5, 7 – 16 and 18 – 20 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception, i.e. outside of the mental “determining” step(s) recited in claims 2, 4, 5, 7, 11, 13 and 14, 18 and 20, the additional elements in these claims and remaining claims 3, 8 – 10, 15, 16 and 19 are either recited at a high level of generality or amount to mere data gathering/distributing, which is a form of insignificant extra-solution activity.  Therefore, claims 1 – 20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by cited U.S. Patent No. 9,465,388 B1 to Fairfield et al. (herein after “Fairfield et al.” or “Fairfield et al. publication").
As to claims 1, 6 and 17,
the Fairfield et al. publication discloses a system (see Fig. 1) comprising: 
one or more processors (112, 113)(see Fig. 1); and 
one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations (see Col. 8, lns 6 – 11) comprising: 
receiving a request for assistance from an autonomous vehicle navigating in an environment, the request for assistance comprising vehicle state data associated with the autonomous vehicle and sensor data associated with the autonomous vehicle (see Col. 12, ln 34 – Col. 13, ln 3); 
receiving an input indicative of a rate control (see Col. 8, lns 40 – 50, where “[t]he computer system 112 may control the function of the vehicle 100 based on inputs received from various subsystems” that monitor the acceleration rate, the steering rate, the braking rate, and so on)(Emphasis added); 
determining, based at least in part on the rate control, a reference trajectory for the autonomous vehicle to follow in the environment, wherein the reference trajectory indicates a velocity and a direction for the autonomous vehicle to navigate in the environment at a future time (see Col. 12, lns 34 – 45, where based on inputs received from various subsystems, “the vehicle may be able to autonomously determine how to proceed”); and 
sending the reference trajectory to the autonomous vehicle (see Col. 12, lns 34 – 45 and Fig. 3), 
wherein the reference trajectory is configured to cause a planning component of the autonomous vehicle to determine a trajectory to navigate the autonomous vehicle in the environment (see Col. 12, lns 34 – 45 and Fig. 3).

As to claims 2, 7 and 18,
the Fairfield et al. publication discloses presenting, via a user interface (116) on a display device (see and Fig. 1), a representation of the autonomous vehicle navigating in the environment (see Col. 4, lns 6 – 9); receiving the input comprising the rate control via the user interface to navigate the representation of the autonomous vehicle (see Col. 7, lns 34 – 45; and Col. 8, lns 31 – 39); and determining the reference trajectory based at least in part on the input (see Col. 12, lns 34 – 45 and Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the cited Fairfield et al. publication in view of U.S. Patent Application Publication No. 2021/0271245 A1 to Bradley et al. (herein after “Bradley et al.” or “Bradley et al. publication").
As to claims 3, 8 and 19,
the Fairfield et al. publication discloses the invention substantially as claimed, except for
the input to navigate the representation of the vehicle being based at least in part on a capability of the vehicle to navigate in the environment.
Taking the vehicle’s capability into consideration during the navigating process is old and well known, as demonstrated by the Bradley et al. publication who discloses that “an operational capability can be indicative of one or more restricted driving maneuvers an autonomous vehicle is unable to perform and/or one or more permitted driving maneuvers that the autonomous vehicle is able to perform.” (See ¶72.)  Such disclosure suggests the input to navigate the representation of the vehicle being based at least in part on a capability of the vehicle to navigate in the environment.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Fairfield et al. publication so that the input to navigate the representation of the vehicle is based at least in part on a capability of the vehicle to navigate in the environment, as suggested by the Bradley et al. publication, in order to facilitate the navigation process.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the cited Fairfield et al. publication in view of the Bradley et al. publication, and further in view of U.S. Patent Application Publication No. 2021/0004024 A1 to Whitfield et al. (herein after “Whitfield et al.” or “Whitfield et al. publication").
As to claims 12 and 13,
the Fairfield et al. publication discloses the invention substantially as claimed, except for
 associating the reference trajectory with a data store accessible by an additional vehicle, and the data store comprises a map, the method further comprising sending the reference trajectory to the additional vehicle based at least in part on a position of the additional vehicle relative to the map.  
Sharing trajectory information via vehicle-to-vehicle communication is old and well known, as demonstrated by the Whitfield et al. publication who discloses “the use of V2V communication 90 between the first autonomous vehicle 30 and the second autonomous vehicle 40. The V2V communication 90 is used to exchange location and path information on the predetermined trajectories that the first autonomous vehicle 30 and the second autonomous vehicle 40 are following.”  (See ¶77.)   Such disclosure suggests associating the reference trajectory with a data store accessible by an additional vehicle.  
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Fairfield et al. publication to associate the reference trajectory with a data store accessible by an additional vehicle and the data store comprising a map, wherein the method further comprises sending the reference trajectory to the additional vehicle based at least in part on a position of the additional vehicle relative to the map, as suggested by the Whitfield et al. publication, in order to facilitate the navigation process.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666